Per Curiam,
This is an appeal from an order discharging a rule to show cause why a mechanic’s lien should not be struck off. Prior to the Act of June 4, 1901 P. L. 431 it was held that an independent appeal did not lie from such an order, for the reason that it is not a definitive decree or judgment: Carter v. Caldwell, 147 Pa. 370; Philadelphia v. Christman, 6 Pa. Superior Ct. 29; Keemer v. Herr, 2 Penny. 175; 12 W. N. C. 90. The rule has not been changed by the act of 1901. Appeals should not be resorted to when the effect is to bring cases into appellate courts by installments ; such a practice is attended with obvious disadvantages and necessarily delays their final disposition.
The appeal is quashed and the record remitted to the court below.